Title: From James Madison to Joseph Jones, [10 October] 1780
From: Madison, James
To: Jones, Joseph


Dear SirPhilada. [1780, Oct. 10]
I received yesterday yours of the 2d. inst: Some of the questions mentioned in it I anticipated in my last. The clause of the resolutions you left on the table relating to Indian purchases is still undetermined. Many attempts have been made to bring the Vermont dispute to an issue, but the diversity of opinions that prevail on one side & the dilatory artifices employed on the other have frustrated them. All the evidence has been heard and a proposition for including it within the jurisdiction of some one of the states debated for some time, but the decision was suspended. An arrangement of the Army founded on G: Washington’s letter, has passed Congress and is now with the Genl. for his observations on it. It includes a recommendation to the States to fill up their quotas. No arrangement of the Civil departments has taken place. A new medical system has been passed. Shippen is again at the head of it. Craig & Cochran have not been forgotten. The instructions relating to the Mississippi have passed entirely to my satisfaction. A committee is now preparing a state of the reasons & principles on which they stand. Dr Lee has not yet arrived.
No military or naval intelligence has come to hand since my last except a further report that a very large embarkation is actually going on at N. York. It will be prudent for Virginia not to neglect the precautions necessary for her defence in case she should be the object of it.
Andrè was hung the 2d. inst: He submitted to his fate in a manner that shewed him to be worthy of a better one. His coadjutor Smith will soon follow him. The Hero of the plot, it is said is to be made a Brigadier and employed in some predatory expedition suited to his genius & his thirst for pelf. It is said with more probability that his baseness is heartily despised by those who have taken advantage of it, and yt. some resentment is mixed with their contempt on account of the loss of their darling officer.
Our domestic controversy is still sub judice. This day I believe will certainly decide it in its present stage. If it should be unfortunate it will be carried into the Court of Errors. Some propositions founded on an amiable seperation have been made on the part of Bulkley but they were so pregnant with ruin to the old lady that her friends could not advise her to accede to them.
Your compliments were presented to the family as you desired, and are returned with very great sincerity. I hope your lady and son have by this time recovered, and that no other impediment will keep you from the Assembly when it meets, or from returning hither as soon as it rises.
I am dr Sir Yr. Affecte friend & Servt
James Madison Jr.
